DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made in the receipt of the amendment filed September 1, 2021.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 1-5, 8-18, 20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious an anti-vibration apparatus comprising a vibration damping material on an outer surface of an elongate core, at least one end cap washer, wherein the at least one end cap washer comprises a stepped portion to allow insertion of the respective end of the elongate core and to interface fit with said vibration dampening material such that the recessed portions of the vibration dampening material are within the stepped portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
September 7, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657